Title: Thomas Jefferson: Slave Bread List, Feb. 1821, February 1821
From: Jefferson, Thomas
To: 


            
            
              
              
          Betty BrownNanceMary.
			 NedBurwellPeter Hem.Critta.Sally Hem.Davy JunrBeverly
FannyHarriet
EllenMadison
JennyEston.
MelindaThrimston.IndridgeWormlyDollyUrsula.GillJoe
IsraelAnne
Phill BedfdDolly
JoeCornelius
EdyThomas
ManaLouisa
PatsyCaroline
BetsyCritta.
Peter51. pecks for the peopleIsabella.3.pecks for the HouseJohn Hem.54.pecks or 13½ bushels.John gardener.LewisMary. Moses’sDavyCeliaTuckerZachariaPatsyFosset.Fontaine



















			 
            